      Case 1:21-cv-03129-PAE-KHP Document 27 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             07/26/2021
BRIAN TOTIN,

                                     Plaintiff,                    ORDER SCHEDULING
                                                                SETTLEMENT CONFERENCE
                       -against-
                                                                 21-CV-3129 (PAE) (KHP)
 OXFORD PROPERTY GROUP LLC and
 SAGI PARIENTE,

                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       A settlement conference in this matter is scheduled for Friday, September 24, 2021 at

10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New

York. Parties must attend in-person with their counsel. Corporate parties must send the

person with decision making authority to settle the matter to the conference. Counsel and

parties are required to follow the Court’s COVID-safety protocols and should review the

Court’s website in advance of the conference for the most up to date information. The parties

are instructed to complete the Settlement Conference Summary Report and prepare pre-

conference submissions in accordance with the Judge Parker’s Individual Rules of Practice. Pre-

conference submissions must be received by the Court no later than September 17, 2021 by

5:00 p.m.

Dated: New York, New York
       July 26, 2021
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
